Citation Nr: 0313664	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  97-23 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of exposure to Agent Orange and 
ionizing radiation.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired in August 1975 with more than 24 years of 
active service.  He died in April 1984.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board in July 2001 and was remanded for 
additional development.


FINDING OF FACT

The veteran's stomach cancer was not present until many years 
after separation from service and was not caused by exposure 
to Agent Orange or ionizing radiation in service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the appellant in this case have 
notified her of all regulations pertinent to service 
connection for the cause of death claims, informed her of the 
reasons for which it had denied her claim, and provided her 
additional opportunities to present evidence and argument in 
support of her claim.  Further, the Board notes that the 
claims file contains relevant service and post-service 
medical records, including the veteran's terminal hospital 
records and a February 2003 opinion from a VA physician that 
addressed the appellant's contentions in this case.

The appellant has not referenced any existing evidence that 
might aid her claim or that might be pertinent to the bases 
of the denial of her claim.  Further, in August 2002 the 
appellant was notified of the evidence she could submit and 
the evidence that VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As such, the Board finds that VA 
has done everything reasonably possible to assist the 
appellant and that no further action is necessary.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including malignant tumors, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's death certificate indicates that he died in 
April 1984 of widespread carcinomatosis due to poorly 
differentiated adenocarcinoma of the stomach.

The veteran's service medical records contain no complaints 
or diagnoses of cancer.  The veteran was first diagnosed with 
stomach cancer in February 1984.  The appellant seeks service 
connection for the veteran's death as secondary to Agent 
Orange exposure and radiation exposure during service.

I.  Agent Orange

The Board observes that a veteran who, during active military 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  
Specifically, the following diseases shall be service-
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  See 38 C.F.R. § 3.309(e).

As the veteran had service in the Republic of Vietnam, his 
exposure to Agent Orange during his military service is not 
in dispute.  The Board notes, however, that stomach cancer is 
not among the diseases listed in 38 C.F.R. § 3.309(e).  
Therefore, that section is not applicable to the appellant's 
claim and the veteran's stomach cancer may not be presumed to 
be due to his exposure to Agent Orange.

The Board here observes that not only is stomach cancer not 
among the diseases listed in 38 C.F.R. § 3.309(e), the 
Secretary of the Department of Veterans Affairs has 
specifically determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for gastrointestinal and digestive disease and 
gastrointestinal tract tumors.  See 68 Fed. Reg. 27630-27641 
(2003).  A review of the record also shows that there is no 
opinion from any physician linking the veteran's stomach 
cancer to exposure to Agent Orange during service.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As such, the Board finds that the evidence does not show that 
the veteran's fatal stomach cancer was caused by exposure to 
Agent Orange in service.

II.  Radiation

As noted earlier, one of the appellant's contentions is that 
the veteran's fatal cancer was due to radiation exposure 
during service.  Service connection for a disability claimed 
to be attributable to exposure to ionizing radiation during 
service can be demonstrated by three different methods.  
First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, service connection may be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
one of the "radiogenic diseases" listed in 38 C.F.R. § 
3.311(b).  Third, direct service connection may be 
established under 38 C.F.R. § 3.303(d) by showing that the 
disease or malady was incurred during or aggravated by 
service.  See generally Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub. nom. 120 F.3d 1239 (Fed. Cir. 1997).

With respect to the first method through which service 
connection may be granted for a disorder claimed to be due to 
radiation exposure, the Board notes that stomach cancer is 
among the diseases that may be presumptively service 
connected under 38 C.F.R. § 3.309(d).  However, the veteran 
is not a "radiation-exposed veteran" as defined by VA.  A 
radiation exposed veteran is one who, while serving on active 
duty, was exposed to a radiation risk activity.  These 
activities include on-site participation involving 
atmospheric detonation of a nuclear device, occupation of 
Hiroshima or Nagasaki between August 6, 1945 and July 1, 
1946, and internment as a POW of the Japanese who was subject 
to the same degree of exposure as a member of the Hiroshima 
or Nagasaki occupation forces.  The Board notes that in a 
letter dated in May 1998, an agency of the Department of 
Defense stated that there was no indication that the veteran 
had participated in Operations TEAPOT or WIGWAM.  As such, 
service connection for stomach cancer under 38 C.F.R. § 3.309 
is not for application in this case.

Regarding the second method by which a disease may be shown 
to have been due to radiation exposure in service, the Board 
notes that stomach cancer is listed as a "radiogenic disease" 
under 38 C.F.R. § 3.311.  In accordance with the procedures 
noted in 38 C.F.R. § 3.311, in February 2003 VA's Director of 
Compensation and Pension referred the case to the Under 
Secretary of Health for an opinion as to the likelihood that 
any radiation exposure in service resulted in the veteran's 
stomach cancer.

In a letter dated February 10, 2003, the office of the Chief 
Public Health and Environmental Hazards Officer noted as 
follows:

1.  This is in response to your 
memorandum dated February 5, 2003.

2.  Based on the veteran's DD 1141 form, 
it is estimated that he may have been 
exposed to a dose of ionizing radiation 
during military service of 8 R.  However, 
since the 8 R number is entered under the 
DT-60 readings column it may have been a 
base-line value rather than an actual 
dose.

3.  It is calculated that exposure to 
13.8 rads or less at age 30 provides a 99 
percent credibility that there is no 
reasonable possibility that it is as 
likely as not that the veteran's stomach 
cancer is related to exposure to ionizing 
radiation (Committee on Interagency 
Radiation Research and Policy 
Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, page 29).  The 
stomach is considered to have a moderate 
comparative susceptibility to radiation-
induced cancer.  Atomic bomb survivors 
have an increased risk for stomach cancer 
but most studies of occupationally 
exposed individuals have found little or 
no increased risk (Mettler and Upton, 
Medical Effects of Ionizing Radiation, 
2nd edition, 1995, pages 73 and 176).

4.  In light of the above, in our opinion 
it is unlikely that the veteran's stomach 
cancer can be attributed to exposure to 
ionizing radiation in service.

Based on the evidence in the claims file, including the 
aforementioned February 2003 opinion (which took into 
consideration the veteran's estimated dose of radiation and 
the scientific data regarding the levels of radiation needed 
to cause lung cancer), the Board finds that service 
connection for stomach cancer can not be granted under 38 
C.F.R. § 3.311.

As for the third method of establishing service connection 
for a disorder claimed to be due to radiation exposure, the 
Board notes that the appellant has presented no medical 
opinion suggesting that the veteran's exposure to radiation 
in service caused his stomach cancer.  Further, while the 
appellant has submitted articles discussing stomach cancer 
and exposure to radiation, none of the materials had a 
medical opinion demonstrating that the veteran's stomach 
cancer was attributable to radiation exposure in service.  As 
such, the medical extracts are of limited value in this case.  
See generally Sacks v. West, 11 Vet. App. 314 (1998).

Service medical records contain no findings of stomach 
cancer, and the record reveals that the veteran was not 
diagnosed with stomach cancer until years following service.  
Accordingly, a claim of entitlement to service connection for 
stomach cancer under the presumptive provisions of 
38 U.S.C.A. §§ 1101, 1112 and 1137 (West 1991) is not for 
application in this case.  In short, the competent medical 
evidence does not show a link between the veteran's stomach 
cancer and exposure to radiation or Agent Orange during 
service.


III.  Conclusion

The Board acknowledges the appellant's belief in a causal 
connection between the veteran's death and his service.  The 
Board has reviewed her statements and hearing testimony, and 
is well aware of her assertions concerning the veteran's 
exposure to Agent Orange at Bien Hoa and exposure to ionizing 
radiation at Nellis Air Force Base.  As the appellant is not 
a medical expert, however, she is not competent to offer an 
opinion regarding any medical causation leading to the 
veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  As such, the Board is compelled to find that the 
preponderance of the evidence is against entitlement to 
service connection for the cause of the veteran's death.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit a favorable determination.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

